Shea, J.,
concurring. The majority opinion omits reference to the fact that, after the court denied the defendant’s motion for an acquittal made after the *402charge to the jury, the state moved to amend the information by adding the words “or other firearm” following the reference to “pistol or revolver.” Practice Book § 624 provides that such a substantive amendment may be permitted for “good cause shown . . . at any time before a verdict or finding if no additional or different offense is charged and no substantive rights of the defendant would be prejudiced.” The addition of the alternative, “or other firearm,” as sought by the state would have merely conformed the information to the proof. It would not have charged any “additional or different offense” or prejudiced any “substantive rights of the defendant,” as the majority implicitly has also concluded. Under the circumstances, therefore, the trial court erroneously denied the proffered amendment, which would have cured the deficiency in the evidence upon which the defendant relies in his appeal. See State v. Ramos, 176 Conn. 275, 277, 407 A.2d 952 (1978); State v. Ruiz, 171 Conn. 264, 368 A.2d 222 (1976). The defendant is not entitled to a new trial because of an erroneous ruling which precluded the state from remedying a simple pleading defect in a manner not prejudicing substantive rights. Accordingly, I concur in the result.
I disagree with the opinion that State v. Hawthorne, 175 Conn. 569, 402 A.2d 759 (1978), excuses the absence of any evidence in this case that the defendant used “what he represented by his words or conduct to be a pistol,” as charged in the information. In Hawthorne, the manner in which the robbery participants used their pistols to commit the crime was clearly a representation of the operability of those weapons, as the victims undoubtedly believed. In the present case there is no evidence that the defendant represented that the barrel of the gun he used was less than twelve inches, as would be necessary to prove he represented it to be a pistol.